       Case 3:19-cv-00137-FM Document 1-2 Filed 05/21/19 Page 1 of 45



                IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF TEXAS
                          EL PASO DIVISION

ELISA SALCEDO,                        §
     Plaintiff,                       §
                                      §    Civil Action No. _____
vs.                                   §
                                      §
ALBERTSON’S LLC, and                  §
CHARLES LEVI LOUCKS,                  §
    Defendant                         §

                   INDEX OF MATTERS BEING FILED

      TAB         DATE                      DOCUMENT

            1       n/a       Case Summary (Docket Sheet)

            2     02/28/19    Plaintiff’s Original Petition with Request
                              for Admissions, Interrogatories, Request
                              for Production
        3.        02/28/19    Jury Request

            3     04/11/19    Citation

        4.       __________   Return of Service – Loucks

        5.       __________   Return of Service – Albertson’s LLC

        5.        05/17/19    Defendants’ Original Answer




                               EXHIBIT A
       Case 3:19-cv-00137-FM Document 1-2 Filed 05/21/19 Page 2 of 45




                                           Respectfully submitted,

                                           By: ___/s/ Karl Seelbach_____
                                           Karl Seelbach
                                           State Bar No. 24044607
                                           karl@doyleseelbach.com

                                           Trek Doyle
                                           State Bar No. 00790608
                                           trek@doyleseelbach.com

                                           Jasmine Harding
                                           State Bar No. 24101865
                                           jasmine@doyleseelbach.com

                                           Doyle & Seelbach PLLC
                                           7700 W. Highway 71, Suite 250
                                           Austin, Texas 78735
                                           512.960.4890 Telephone
                                           doyleseelbach.com




                                           ATTORNEYS FOR DEFENDANTS


                            CERTIFICATE OF SERVICE

      By my signature above, I hereby certify that a true and correct copy of the
above and foregoing document has been served by fax and electronic delivery to
counsel identified below on this, the 21st day of May, 2019.

      Tiffany N. Joudi
      Scherr & Legate, PLLC
      109 North Oregon, 12th Floor
      El Paso, TX 79901
      915.544.0100 Telephone
      915.532.1759 Fax
      tjoudi@scherrlegate.com

      Attorneys for Plaintiff




                                 EXHIBIT A
5/20/2019                             https://casesearch.epcounty.com/PublicAccess/CaseDetail.aspx?CaseID=8176640
                         Case 3:19-cv-00137-FM          Document 1-2 Filed 05/21/19 Page 3 of 45
  Skip to Main Content Logout My Account Search Menu New Civil Search Refine Search Back                              Location : All Courts Help

                                                         R                        A
                                                             C       N . 2019DCV0730

 Elisa Salcedo VS Albertson's LLC and Charles Levi Loucks                     §                     Case Type: Other Injury or Damage
                                                                              §                     Date Filed: 02/28/2019
                                                                              §                      Location: 41st District Court
                                                                              §
                                                                              §


                                                                 P        I

                                                                                                                    Lead Attorneys
 Defendant       Albertson's LLC                                                                                    Karl Seelbach
                                                                                                                     Retained
                                                                                                                    512-960-4891(W)


 Defendant       Loucks, Charles Levi                                                                               Karl Seelbach
                                                                                                                     Retained
                                                                                                                    512-960-4891(W)


 Plaintiff       Salcedo, Elisa                                                                                     Tiffany Nicole Joudi
                                                                                                                     Retained
                                                                                                                    915-544-0100(W)


                                                             E        O               C

              OTHER EVENTS AND HEARINGS
 02/28/2019   Original Petition (OCA)      Doc ID# 1
 02/28/2019   E-File Event Original Filing
 02/28/2019   Jury Demand        Doc ID# 2
 02/28/2019   Request for Admissions        Doc ID# 3
 02/28/2019   Request for Admissions        Doc ID# 4
 02/28/2019   Interrogatories     Doc ID# 5
 02/28/2019   Interrogatories     Doc ID# 6
 02/28/2019   Request for Production       Doc ID# 7
 02/28/2019   Request for Production       Doc ID# 8
 04/11/2019   Citation
                  Albertson's LLC                                    Served                04/15/2019
                                                                     Response Received     05/17/2019
                                                                     Returned              05/17/2019
                 Loucks, Charles Levi                                Served                04/23/2019
                                                                     Response Received     05/17/2019
                                                                     Returned              04/25/2019
 05/17/2019 Answer        Doc ID# 11
 05/17/2019 Answer        Doc ID# 12




                                                                 EXHIBIT A
https://casesearch.epcounty.com/PublicAccess/CaseDetail.aspx?CaseID=8176640                                                                    1/1
El Paso County - 41st District
                       CaseCourt
                               3:19-cv-00137-FM    Document 1-2 Filed 05/21/19 PageFiled
                                                                                    4 of 2/28/2019
                                                                                         45        10:30 AM
                                                                                                     Norma Favela Barceleau
                                                                                                                District Clerk
                                                                                                             El Paso County
                                                                                                             2019DCV0730
                                  IN THE COUNTY COURT AT LAW NUMBER _____
                                         _____ JUDICIAL DISTRICT COURT
                                            EL PASO COUNTY, TEXAS


            ELISA SALCEDO,                                 §
                                                           §
                    Plaintiff,                             §
                                                           §
            v.                                             §      Cause No. 2017-DCV_________
                                                           §
            ALBERTSON’S LLC, and                           §
            CHARLES LEVI LOUCKS.                           §
                                                           §
                                                           §
                    Defendants.                            §

                    PLAINTIFF’S ORIGINAL PETITION AND REQUEST FOR DISCLOSURE

            TO THE HONORABLE JUDGE OF SAID COURT:

                    COMES NOW ELISA SALCEDO (hereinafter called "Plaintiff"), complaining of

            ALBERTSON’S LLC. (hereinafter called “Defendant ALBERTSON’S”), and CHARLES LEVI

            LOUCKS (hereinafter called “Defendant LOUCKS”), and for a cause of action would show the

            Court and/or Jury the following:

                                                   I.     DISCOVERY

                    Pursuant to T.R.C.P. Rule 190, Plaintiff requests discovery in this case to be conducted in

            level III.

                                                    II.    PARTIES

                    Plaintiff is a resident of El Paso County, Texas.

                    Defendant ALBERTSON’S LLC. is a Delaware corporation doing business in El Paso,

            Texas and may be served with process by serving its registered agent, CT CORPORATION

            SYSTEM, or any authorized officer or agent therein at 1999 Bryan St., Suite 900, Dallas, Texas

            75201, and/or wherever may they may be found.




                                                        EXHIBIT A
          Case 3:19-cv-00137-FM Document 1-2 Filed 05/21/19 Page 5 of 45



         CHARLES LEVI LOUCKS is a resident of El Paso County, Texas and may be served with

process by serving him at 11320 Montwood Dr., El Paso, Texas 79936 or wherever he may be

found.

                                         III.   FACTS

         The injuries and damages suffered by Plaintiff made the basis of this action arose out of an

incident that occurred on or about December 23, 2017, while in the course and scope of her

employment with Defendant. Such incident occurred on the premises operated by Defendant

located at 11320 Montwood Dr., El Paso, Texas 79936. While in the course and scope of her

employment, Plaintiff got injured when she entered the freezer to retrieve some items from a shelf.

As she reached, a heavy box of shrimp fell from the top shelf and hit her on the head. Said

occurrence caused injuries to Plaintiff’s head, neck, back, shoulders, and other parts of her body.

              IV.    NEGLIGENCE OF DEFENDANT ALBERTSON’S LLC

         On or about December 23, 2017, Defendant was guilty of negligence in one or more of the

following ways:

            1. Failure to provide a reasonably safe environment for their workers in violation of
                Tex. Lab. Code §411.103;
            2. Failure to inspect the premises for dangerous conditions;
            3. Failure to correct dangerous conditions which Defendant knew of, or in the use of
                ordinary care, should have known otherwise;
            4. Failure to warn invitees and licensees, including Plaintiff of dangerous conditions
                that Defendant knew, or in exercise of ordinary care, should have known existed;
            5. Failure to establish and enforce safety rules and regulations;
            6. Requiring Plaintiff to work in an unsafe area;
            7. Failure to adequately train, educate, or provide instructions and orders to
                employees.
            8. Negligent supervision;
            9. Failure to keep the premises free from sacks and/or other objects on the floor;
            10. Other acts of negligence.

         One or more of the foregoing negligent acts and/or omissions, whether taken singularly or

in combination whatsoever, was a proximate cause of Plaintiff’s injuries and damages which are



                                          EXHIBIT A
          Case 3:19-cv-00137-FM Document 1-2 Filed 05/21/19 Page 6 of 45



described below.

             V.NEGLIGENCE BY DEFENDANT CHARLES LEVI LOUCKS

         Plaintiff alleges that the occurrence and Plaintiff’s damages were proximately caused by

one or more of the following alternative theories of negligence on the part of Defendant CHARLES

LEVI LOUCKS in the course of his employment with Defendant ALBERTOSN’S LLC:

1.       Failure to keep a proper lookout while stacking boxes;
2.       Failure to warn Plaintiff of dangers;
3.       Failure to use due care under the circumstances;
4.       Failure to pay attention and stacking boxes incorrectly;
5.       Other negligence.

     Each act and omission is other than what a reasonable person would have done under the same

or similar circumstances. As such, each negligent act and omission, whether taken singularly or in

any combination, was a proximate cause of Plaintiff's injuries and damages described below.

                      VI.    DEFENDANT ALBERSON’S LLC DUTY

     Under Texas law, Defendant, had a non-delegable duty to provide a safe workplace to its

employees. (See Tex. Lab. Code §411.103.) Defendant failed to ensure a safe workplace for

Plaintiff. Defendant failed to become a subscriber under the Worker's Compensation Act of this

State.

      VII.     NON-VALID/ UNENFORCEABLE ARBITRATION AGREEMENT

         Plaintiff denies that a valid Arbitration agreement exists. Plaintiff would show that

Defendant’s alleged Arbitration agreement and Injury Plan, if any, are void and invalid for one or

more of the following alternative reasons:

         1. Defendant engaged in a pattern and practice of having employees sign Arbitration
            Agreements disguised as hiring documents.
         2. The Federal Arbitration Act does not apply. Circuit City Stores, Inc. v. Adams, 532
            U.S. 105, 121 S.Ct. 1302, 149 L.Ed. 2d 234(2001).
         3. The Arbitration and Plan is void in violation of Texas Administrative Code, Article



                                          EXHIBIT A
         Case 3:19-cv-00137-FM Document 1-2 Filed 05/21/19 Page 7 of 45



             16 §5; 182.
         4. It is void in violation of Texas Labor Code §406.033(e) and 406.035.
         5. Defendant engaged in fraud, fraud in the inducement and misrepresentation
             concerning the “Arbitration” and “Plan” documents.
         6. The Arbitration and Plan is illusory.
         7. The documents are procedurally and substantively unconscionable.
         8. The documents were executed based on fraud in the inducement and under duress.
         9. The documents are illegal, oppressive and violate Texas Arbitration Act § 171.002(a)
             (3).
         10. Under the Texas Constitution, Plaintiff is entitled to a jury trial on these issues.
             Plaintiff requested a jury trial on issues of fraud, misrepresentation, and issues of
             consideration. The court cannot ignore this request.
         11. Plaintiff had no understanding of this document.
         12. The purported agreement violates the Tenth Amendment of the United States
             Constitution.
         13. The Arbitration agreement is against public policy.

                                      VIII.     DAMAGES

        As a direct result of the incident, Plaintiff suffered bodily injuries. As a further result of the

incident, Plaintiff incurred expenses for medical care, attention and other expenses. These

expenses incurred were necessary for the care and treatment of the injuries sustained by Plaintiff

and the charges made and to be made were the usual and customary charges for such services.

Plaintiff will require further medical care and attention and will necessarily incur reasonable

expenses in the future for such medical needs. Plaintiff has suffered loss of household duties and

will continue to suffer loss of household duties in the future. Additionally, Plaintiff has suffered a

loss of earning capacity in the past and will continue to suffer loss of earning capacity in the future.

Plaintiff has suffered pain and suffering in the past and will continue to suffer pain and suffering

in the future. Plaintiff has suffered mental pain, emotional distress, and anguish in the past and

will continue to suffer mental pain, emotional distress, and anguish in the future. Plaintiff has

suffered impairment and disfigurement in the past and will continue to suffer impairment and

disfigurement to her body in the future.




                                              EXHIBIT A
          Case 3:19-cv-00137-FM Document 1-2 Filed 05/21/19 Page 8 of 45



        Plaintiff has suffered damages within the jurisdictional limits of this Court. Pursuant to

T.R.C.P. 47, Plaintiff is required to plead the maximum amount of damages sought, however, some

damages are unliquidated and cannot be easily calculated in monetary terms. In addition, discovery

has not yet began and the extent of Plaintiff’s future damages are still to be determined. At this

early stage of the proceedings, Plaintiff request the jury to be fair and reasonable in its

determination of actual damages in an amount over $200,000 but not more than $1,000,000.

                                   IX.     TRIAL EVIDENCE

        Plaintiff hereby notifies Defendants that Plaintiff intends to use Defendants’ discovery

answers and responses, including any documents and evidence produced in response to such

discovery, as evidence in trial in accordance with such right and privileges established by

TEX.R.CIV.P. 193.7.

                             X.     REQUEST FOR DISCLOSURE

        Pursuant to Rule 194, Defendants are requested to disclose within the time period set forth

in Tex. R. Civ. P. 194.3 the information or material described in Rule 194.2(a) - 194.2(l).

                                  XI.    RELIEF REQUESTED

        WHEREFORE PREMISES CONSIDERED, Plaintiff prays that Defendants be cited to

appear and answer, and on that on final trial, Plaintiff have judgment rendered against Defendants,

for costs, pre-judgement and post judgement interest and for such other relief, general and special,

at law or in equity, to which Plaintiff is justly entitled.




                                            EXHIBIT A
Case 3:19-cv-00137-FM Document 1-2 Filed 05/21/19 Page 9 of 45



                                 Respectfully submitted,
                                 SCHERR & LEGATE, PLLC.
                                 Attorney for Plaintiff
                                 109 North Oregon, 12th Floor
                                 El Paso, Texas 79901
                                 (915) 544-0100
                                 (915) 532-1759 (Facsímile)
                                 TJoudi@ScherrLegate.com


                                 /s/ Tiffany N. Joudi
                                 TIFFANY N. JOUDI
                                 State Bar No. 24065479




                        EXHIBIT A
El Paso County - 41st District
                       Case Court
                               3:19-cv-00137-FM                                     Filed
                                                  Document 1-2 Filed 05/21/19 Page 10     2/28/2019 3:14 PM
                                                                                       of 45
                                                                                                      Norma Favela Barceleau
                                                                                                                 District Clerk
                                                                                                              El Paso County
                                                                                                              2019DCV0730
                                 IN THE COUNTY COURT AT LAW NUMBER _____
                                        _____ JUDICIAL DISTRICT COURT
                                           EL PASO COUNTY, TEXAS


            ELISA SALCEDO,                                §
                                                          §
                   Plaintiff,                             §
                                                          §
            v.                                            §      Cause No. 2019-DCV_________
                                                          §
            ALBERTSON’S LLC, and                          §
            CHARLES LEVI LOUCKS.                          §
                                                          §
                                                          §
                   Defendants.                            §

             PLAINTIFF’S REQUEST FOR ADMISSIONS TO DEFENDANT ALBERTSON’S LLC

                   TO:     DEFENDANT ALBERTSON’S LLC.

                   Pursuant to the Texas Rules of Civil Procedure 198, you are required to make a written

            response to these requests FIFTY ONE (51) DAYS after service:

                   (1) Admit the truth of any matter within the scope of discovery.

                   (2) Admit the truth of any statements of opinion or of fact or of application of law to fact.

                   (3) Admit the genuineness of any documents served with this request or otherwise made

                   available for inspection or copying.

                   (4) Admit or deny each of the attached requests for admissions.

                   You are also instructed as follows:

                   (1) You must specifically admit or deny the request or explain in detail the reasons that you

                   cannot admit or deny the request.

                   (2) Your response must fairly meet the substance of the request.

                   (3) You may qualify an answer, or deny a request in part, only when good faith requires.

                   (4) Lack of information or knowledge is not a proper response unless you state that a




                                                     EXHIBIT A
 Case 3:19-cv-00137-FM Document 1-2 Filed 05/21/19 Page 11 of 45



reasonable inquiry was made but that the information or known or easily obtainable is

insufficient to enable the responding party to admit or deny.

(5) An assertion that the request presents an issue for trial is not a proper response.

(6) You are reminded that if you fail to timely respond, the request is considered admitted

without the necessity of a court order.

(7) If you deny a request for admission and the Plaintiff proves the truth of such matter you

may be ordered to pay the cost of proof, including Plaintiff’s attorneys.

(8) Your failure to respond as required by the Texas Rules of Civil Procedure to these

requests within the time required may result in the imposition of sanctions.



                                               Respectfully submitted,
                                               SCHERR & LEGATE, PLLC.
                                               Attorney for Plaintiff
                                               109 North Oregon, 12th Floor
                                               El Paso, Texas 79901
                                               (915) 544-0100
                                               (915) 532-1759 (Facsímile)
                                               TJoudi@ScherrLegate.com


                                               /s/ Tiffany N. Joudi
                                               TIFFANY N. JOUDI
                                               State Bar No. 24065479




                                  EXHIBIT A
    Case 3:19-cv-00137-FM Document 1-2 Filed 05/21/19 Page 12 of 45



                            REQUEST FOR ADMISSIONS

1. Admit or deny that on or about December 23, 2017, Plaintiff was injured while working
   within the course and scope of her employment.

2. Admit or deny that Plaintiff was an employee of Defendant.

3. Admit or deny that on December 23, 2017, Plaintiff was injured doing work for Defendant.

4. Admit or deny that Plaintiff was injured due to a dangerous condition that was on
   Defendant’s premises.

5. Admit or deny that Defendant did not exercise reasonable care in reducing or eliminating
   any risk of harm to the Plaintiff.

6. Admit or deny that Defendant did have actual or constructive knowledge that there was an
   object or hazardous condition where Plaintiff was injured.

7. Admit or deny that the object or hazardous condition pose an unreasonable risk of harm to
   the Plaintiff or any other employee.

8. Admit or deny that Defendant’s act and/or omissions were the sole proximate cause of the
   Plaintiff’s occurrence and/or injuries.

9. Admit or deny that you know of witnesses to this incident.

10. Admit or deny that at the time of Plaintiff’s incident, Defendant was not a subscriber under
    Texas Workers Compensation insurance to cover its employee’s on the job injuries.

11. Admit or deny that Defendant failed to provide Plaintiff with a reasonable safe place of
    work.

12. Admit or deny that Defendant failed to keep a proper lookout for Plaintiff’s safety.

13. Admit or deny that Defendant failed to inspect the premises for dangerous conditions.

14. Admit or deny that Defendant failed to correct dangerous conditions which Defendant
    knew of, or in exercise of ordinary care, should have known existed.

15. Admit or deny that Plaintiff made a report of the incident.

16. Admit or deny that Defendant would not make a report regarding what happened.

17. Admit or deny that Defendants did not investigate this incident.

18. Admit or deny that Defendants had cameras recording the store at the time of the incident.




                                     EXHIBIT A
    Case 3:19-cv-00137-FM Document 1-2 Filed 05/21/19 Page 13 of 45




19. Admit or deny this is not the first time an employee has a similar incident.

20. Admit or deny Defendant knew the freezer was not stocked properly, and/or that the shelf
    was over stocked.




                                     EXHIBIT A
El Paso County - 41st District
                       Case Court
                               3:19-cv-00137-FM                                      Filed
                                                   Document 1-2 Filed 05/21/19 Page 14     2/28/2019 3:14 PM
                                                                                        of 45
                                                                                                           Norma Favela Barceleau
                                                                                                                      District Clerk
                                                                                                                   El Paso County
                                                                                                                   2019DCV0730
                                 IN THE COUNTY COURT AT LAW NUMBER _____
                                        _____ JUDICIAL DISTRICT COURT
                                           EL PASO COUNTY, TEXAS


            ELISA SALCEDO,                                 §
                                                           §
                   Plaintiff,                              §
                                                           §
            v.                                             §       Cause No. 2017-DCV_________
                                                           §
            ALBERTSON’S LLC, and                           §
            CHARLES LEVI LOUCKS.                           §
                                                           §
                                                           §
                   Defendants.                             §


                  REQUEST FOR ADMISSIONS TO DEFENDANT CHARLES LEVI LOUCKS

                   TO:     DEFENDANT CHARLES LEVI LOUCKS.

                   Pursuant to the Texas Rules of Civil Procedure, you are hereby requested to:

                   (1) Admit or deny each of the attached requests for admissions.

                   (2) In connection with the requests, make a written response, sign the same and deliver it

            to the attorney of record for the Plaintiff herein within 30 days after the date of service.

                   You are also instructed as follows:

                   (1) If you do not admit the truth of the facts stated in a request for admission, you must

            specifically deny the same describing in detail the facts upon which YOU rely to deny same, or

            state that you cannot either admit or deny same, setting forth in detail the reasons why you cannot

            truthfully either admit or deny such statements of fact.

                   (2) Each matter for which an admission is requested shall be deemed admitted unless your

            response is served on the undersigned attorney during the period of time set forth above. If you

            deny request for admission and the Plaintiff thereafter prove the truth of such matter, you may be

            ordered to pay the cost of proof, including Plaintiff’s attorneys.



                                                       EXHIBIT A
        Case 3:19-cv-00137-FM Document 1-2 Filed 05/21/19 Page 15 of 45



       (3) Your failure to respond as required by the Federal Rules of Civil Procedure to these

requests within the time required may result in the imposition of sanctions.



                                                     Respectfully submitted,
                                                     SCHERR & LEGATE, PLLC.
                                                     Attorney for Plaintiff
                                                     109 North Oregon, 12th Floor
                                                     El Paso, Texas 79901
                                                     (915) 544-0100
                                                     (915) 532-1759 (Facsímile)
                                                     TJoudi@ScherrLegate.com


                                                     /s/ Tiffany N. Joudi
                                                     TIFFANY N. JOUDI
                                                     State Bar No. 24065479




                                         EXHIBIT A
      Case 3:19-cv-00137-FM Document 1-2 Filed 05/21/19 Page 16 of 45



                              REQUEST FOR ADMISSIONS

1.   On December 23, 2017 and at the time of the incident that made the basis of this suit,
     Plaintiff and you were employees at ALBERTSON’S LLC.

2.   That on the date stated in Request No. 2, and at the time of the incident that made the basis
     of this suit, Plaintiff received injuries to head, neck, back, shoulders, and other parts of her
     body.

3.   That on or about December 23, 2017 you were aware of the dangers of stacking up boxes
     in the freezer.

4.   You saw the incident of Plaintiff happen.

5.   You did not assist Plaintiff with retrieving items from the shelf.

6.   You should have assisted Plaintiff retrieving items from the shelf.




                                        EXHIBIT A
El Paso County - 41st District
                       Case Court
                               3:19-cv-00137-FM                                     Filed
                                                  Document 1-2 Filed 05/21/19 Page 17     2/28/2019 3:14 PM
                                                                                       of 45
                                                                                                    Norma Favela Barceleau
                                                                                                               District Clerk
                                                                                                            El Paso County
                                                                                                            2019DCV0730
                                 IN THE COUNTY COURT AT LAW NUMBER _____
                                        _____ JUDICIAL DISTRICT COURT
                                           EL PASO COUNTY, TEXAS


            ELISA SALCEDO,                               §
                                                         §
                   Plaintiff,                            §
                                                         §
            v.                                           §      Cause No. 2017-DCV_________
                                                         §
            ALBERTSON’S LLC, and                         §
            CHARLES LEVI LOUCKS.                         §
                                                         §
                                                         §
                   Defendants.                           §

            PLAINTIFF’S FIRST SET OF INTERROGATORIES TO DEFENDANT ALBERTSON’S
                                AND REQUEST FOR PRIVILGE LOG

            TO: DEFENDANT ALBERTSON’S LLC.

                   You are hereby served with Interrogatories pursuant to the Texas Rule of Civil Procedure

            197 to be answered in writing under oath. Your answers are to be preceded by the Interrogatory

            to which the answer pertains. The answers are to be signed and verified under oath by the persons

            making them as true and correct. You are to respond to these interrogatories FIFTY ONE (51)

            DAYS after service. If you object or assert a privilege in answering these Interrogatories, or any

            part thereof, you shall serve your objection upon Plaintiff in writing within FIFTY ONE (51)

            DAYS after service. You are hereby advised that an evasive or incomplete answer is to be treated

            as a failure to answer. You are expected to supplement your answers in accordance with the Texas

            Rules of Civil Procedure. If you fail to answer these Interrogatories as set forth above and in

            accordance with the Texas Rules of Civil Procedure, then Plaintiff will move that sanctions be

            imposed against you pursuant to the Texas Rules of Civil Procedure. Pursuant to Tex. R. Civ. P.




                                                    EXHIBIT A
        Case 3:19-cv-00137-FM Document 1-2 Filed 05/21/19 Page 18 of 45



196.4 you are requested to produce and reduce to printed form any information that exists in

electronic or magnetic data.

       You are hereby put on notice that pursuant to Rule 193.2(e), an objection that is not made

within the time required, or that is obscured by numerous unfounded objections, is waived

unless the court excuses the waiver for good cause shown.

       PRIVILEGE LOG: Pursuant to Texas Rules of Civil Procedure 193.3(b), Plaintiff

requests that Defendant identify the information and material withheld. Demand is hereby made

that the identity of the information and material withheld be done FIFTY-ONE (51) DAYS after

date hereof.


                                                    Respectfully submitted,
                                                    SCHERR & LEGATE, PLLC.
                                                    Attorney for Plaintiff
                                                    109 North Oregon, 12th Floor
                                                    El Paso, Texas 79901
                                                    (915) 544-0100
                                                    (915) 532-1759 (Facsímile)
                                                    TJoudi@ScherrLegate.com


                                                    /s/ Tiffany N. Joudi
                                                    TIFFANY N. JOUDI
                                                    State Bar No. 24065479




                                        EXHIBIT A
    Case 3:19-cv-00137-FM Document 1-2 Filed 05/21/19 Page 19 of 45



                                 INTERROGATORIES

1. Describe this Defendant and the property in question. Please include information on the
   State of Incorporation, if any, and date of incorporation.

2. Please describe how Plaintiff’s occurrence happened, giving all events in detail in the order
   in which they occurred, before, at the time of, of after the occurrence, which had any
   bearing on the cause and manner of the happening of the occurrence. In addition, please
   state in detail each act or omission by each person which you contend contributed to cause
   the allege incident.

3. State the name, phone number, job title, job duties, and license of each employee of
   Defendants in the area of the incident at the time of the incident and what each was doing
   within twenty (20) minutes of this incident.

4. Please state what precautions, if any, were taken by you or any agent or employee of the
   Defendant, on the date of, prior to, and after the incident, to prevent injuries to users and
   invitees of the premises where the incident occurred.

5. Please state whether and what assistance was rendered to the Plaintiff immediately after
   the Plaintiff's alleged occurrence, particularly with regard to the physical condition of the
   Plaintiff (any obvious signs of bleeding, bruises, cuts or other physical injury), the
   emotional and mental condition of the Plaintiff (crying, talking, complaining of pain or
   otherwise mentally disturbed), and the appearance of the Plaintiff's clothing (disarranged,
   torn, dirty or otherwise).

6. Describe any condition, defect, or object in the area/location which caused Plaintiff's
   injuries including the full and complete details as to how the sack got there and who was
   the responsible to guard or remove it.

7. Prior to the alleged occurrence, state whether you or any agent or employee of yours had
   any knowledge of the existence of any condition in the area where Plaintiff's alleged
   occurrence happened that caused injury to someone else, including how you or any agent
   or employee of yours acquired such knowledge and how long the condition or defect had
   been present prior to the occurrence.

8. Describe any examination or inspection made by you or any agent or employee of yours,
   of the place or area where the Plaintiff alleges that the occurrence happened prior to the
   alleged occurrence, including the date and time of the day of such examination or
   inspection, the identification, including the name and address of the person or persons
   making such examination or inspection, the complete details of what such examination or
   inspection consisted, the complete details of what such examination or inspection revealed
   or showed, and the complete details of each and every act or activity done or undertaken
   by your or any agent or employee of the Defendants as a result of any condition or
   circumstance disclosed by such examination.




                                     EXHIBIT A
     Case 3:19-cv-00137-FM Document 1-2 Filed 05/21/19 Page 20 of 45



9. Please state fully what arrangements Defendant had for use, instruction and the
   maintenance of the area at the time of the alleged incident.

10. Please give the substance of any and all conversations, communications or statement made
    by or between the Plaintiff and you or any agent or employee of Defendant relative to the
    incident.

11. State the name, address, phone number and qualifications of each expert, who has been
    retained or specially employed by you in anticipation of litigation or preparation for trial
    and who is not expected to be called as a witness for trial upon whom your testifying expert
    or any witness reviewed or relied upon, the subject matter on which such expert is provided,
    the substance of the facts and opinions held by the expert and a summary of the grounds
    for each opinion.

12. Please give the name and address of anyone (except an expert who will not testify at trial)
    who took or prepared the following photographs or videotapes that you possess or control,
    your attorney possesses or controls, or any agent of you or your attorney possesses or
    controls:

        a. Photographs, videotapes, or recordings showing any injury alleged to have been
           caused by the incident mentioned in request No. 1; and
        b. Photographs or videotapes showing the Plaintiff;
        c. State the number of photographs taken;
        d. State the date each photograph was taken;
        e. State the name, address, and phone number of persons conducting any type of
           surveillance on Plaintiff.

13. For each notice, complaint, or claim where it was alleged that an employee of Defendant
    was injured in the last five years at this location because they tripped or fell over a ack or
    similar item, describe:

        a. The name, address, and phone number of the custodian of all incident reports,
           accident reports, investigative files, the circumstances concerning the injury,
           findings, judgments, and settlements thereon;
        b. The name and address of the employee;
        c. The date of such injury or incident;
        d. Style and location of the lawsuit claim;
        e. Name and address of the employee’s attorney;
        f. Nature of employee’s injuries; and
        g. The basis upon which you denied responsibility.

14. Did Plaintiff sustain an injury on the date set forth in Plaintiff's Petition while in the course
    and scope of her employment for the employer? If not, state in detail each fact on which
    Defendant denies that Plaintiff sustained an injury.




                                       EXHIBIT A
     Case 3:19-cv-00137-FM Document 1-2 Filed 05/21/19 Page 21 of 45



15. When did Plaintiff's employer or supervisory personnel first have knowledge or become
    aware that Plaintiff sustained or was stating that she sustained an injury?

16. Please list any time that you have been cited or given any type of written or oral warning
    for violations of any federal, state or local laws within the last five years. Please include a
    detail list of the violation and when it occurred.

17. Describe in detail any complaint by employees or corporate regarding the area where the
    incident occurred.

18. What was Plaintiff's job title or classification on the date of the alleged injury? Describe
    Plaintiff's job responsibilities. State whether Plaintiff's work before and after the above date
    was considered satisfactory by the employer and by supervisory personnel. If not, state
    each reason why Plaintiff's work was not considered satisfactory.

19. Does Defendant contend that Plaintiff’s injuries were solely caused or partially caused by
    injury, disease, or bodily conditions or any combination thereof, occurring either before or
    after the accidental injury made the basis of this suit?

        a. If so, state fully each of the conditions that Defendant contends constitute the sole
           or partial cause of Plaintiff's injury and the extent of its contribution to Plaintiff's
           present condition.

        b. If so, state the approximate date that Defendant contends each such condition first
           occurred and the cause thereof.

        c. If so, state the name, address and phone number of each doctor upon whom you
           rely for this information and the dates of examination.

20. Identify the name(s) of any other employees that have been injured by falling boxes or
    objects in the past 5 years.

21. Identify the name(s) of the employee(s) that are in charge of stocking the freezer.




                                       EXHIBIT A
El Paso County - 41st District
                       Case Court
                               3:19-cv-00137-FM                                     Filed
                                                  Document 1-2 Filed 05/21/19 Page 22     2/28/2019 3:14 PM
                                                                                       of 45
                                                                                                    Norma Favela Barceleau
                                                                                                               District Clerk
                                                                                                            El Paso County
                                                                                                            2019DCV0730
                                 IN THE COUNTY COURT AT LAW NUMBER _____
                                        _____ JUDICIAL DISTRICT COURT
                                           EL PASO COUNTY, TEXAS


            ELISA SALCEDO,                               §
                                                         §
                   Plaintiff,                            §
                                                         §
            v.                                           §      Cause No. 2017-DCV_________
                                                         §
            ALBERTSON’S LLC, and                         §
            CHARLES LEVI LOUCKS.                         §
                                                         §
                                                         §
                   Defendants.                           §

                            PLAINTIFF’S FIRST SET OF INTERROGATORIES
                      TO DEFENDANT CHARLES LEVI LOUCKS AND PRIVILEGE LOG

                   TO:     DEFENDANT CHARLES LEVI LOUCKS.

                   You are hereby served with Interrogatories pursuant to the Texas Rule of Civil Procedure

            197 to be answered in writing under oath. Your answers are to be preceded by the Interrogatory

            to which the answer pertains. The answers are to be signed and verified under oath by the persons

            making them as true and correct. You are to respond to these interrogatories FIFTY ONE (51)

            DAYS after service. If you object or assert a privilege in answering these Interrogatories, or any

            part thereof, you shall serve your objection upon Plaintiff in writing within FIFTY ONE (51)

            DAYS after service. You are hereby advised that an evasive or incomplete answer is to be treated

            as a failure to answer. You are expected to supplement your answers in accordance with the Texas

            Rules of Civil Procedure. If you fail to answer these Interrogatories as set forth above and in

            accordance with the Texas Rules of Civil Procedure, then Plaintiff will move that sanctions be

            imposed against you pursuant to the Texas Rules of Civil Procedure. Pursuant to Tex. R. Civ. P.

            196.4 you are requested to produce and reduce to printed form any information that exists in

                                                                                              Page 1 of 3



                                                    EXHIBIT A
        Case 3:19-cv-00137-FM Document 1-2 Filed 05/21/19 Page 23 of 45



electronic or magnetic data.

       You are hereby put on notice that pursuant to Rule 193.2(e), an objection that is not made

within the time required, or that is obscured by numerous unfounded objections, is waived

unless the court excuses the waiver for good cause shown.

       PRIVILEGE LOG: Pursuant to Texas Rules of Civil Procedure 193.3(b), Plaintiff

requests that Defendant identify the information and material withheld. Demand is hereby made

that the identity of the information and material withheld be done FIFTY-ONE (51) DAYS after

date hereof.

                                                    Respectfully submitted,
                                                    SCHERR & LEGATE, PLLC.
                                                    Attorney for Plaintiff
                                                    109 North Oregon, 12th Floor
                                                    El Paso, Texas 79901
                                                    (915) 544-0100
                                                    (915) 532-1759 (Facsímile)
                                                    TJoudi@ScherrLegate.com


                                                    /s/ Tiffany N. Joudi
                                                    TIFFANY N. JOUDI
                                                    State Bar No. 24065479




                                                                                   Page 2 of 3



                                        EXHIBIT A
         Case 3:19-cv-00137-FM Document 1-2 Filed 05/21/19 Page 24 of 45




                                     INTERROGATORIES

         1.     Please describe how each of Plaintiff's occurrences happened, giving all events in
detail in the order in which they occurred, and the acts of omissions of each person, firm or entity
you claim is negligent herein.

        2.      Please state what precautions, if any, were taken by you, on the date of, prior to,
and after the date of Plaintiff's occurrences, to prevent injuries when stacking boxes in the freezer.

        3.       Please state whether and what assistance was rendered to Plaintiff immediately after
Plaintiff's occurrences, particularly with regard to the physical condition of Plaintiff (any obvious
signs of bleeding, bruises, cuts or other physical injury), the emotional and mental condition of
Plaintiff (crying, talking, complaining of pain or otherwise mentally disturbed), and the appearance
of Plaintiff's clothing (disarranged, torn, dirty or otherwise).

        4.      Prior to the occurrences, state whether you or any agent or employee of yours had
any knowledge of the existence of any condition in or on the equipment or premises where
Plaintiff's occurrences happened, including how you or any agent or employee of yours acquired
such knowledge and how long the condition or defect had been present prior to the occurrences.

       5.      Please state in detail each act or omission by each person which you contend
contributed to cause the occurrences.

       6.    Please give the substance of any and all conversations, communications or
statement made by you relative to the occurrences.

         7.     Please give the name and address of anyone (except an expert who will not testify
at trial) who took or prepared the following photographs or videotapes that you possess or control,
your attorney possesses or controls, or any agent of you or your attorney possesses or controls:

       a.      Photographs or video recordings showing any injury to have been caused by the
               incident mentioned in the complaint; and
               Photographs or video recordings showing Plaintiff;
       b.      State the number of photographs taken.
       c.      State the date when each photograph was taken.
       d.      State the name, address and phone number of person conducting any type of
               surveillance of Plaintiff.

       8.      Please described what you were doing when the incident with Plaintiff occurred.

       9.      Please described your job duties during the time of incident.

       10.     Please described what you did when Plaintiff got injured.


                                                                                      Page 3 of 3



                                          EXHIBIT A
El Paso County - 41st District
                       Case Court
                               3:19-cv-00137-FM                                     Filed
                                                  Document 1-2 Filed 05/21/19 Page 25     2/28/2019 3:14 PM
                                                                                       of 45
                                                                                                 Norma Favela Barceleau
                                                                                                            District Clerk
                                                                                                         El Paso County
                                                                                                         2019DCV0730
                                 IN THE COUNTY COURT AT LAW NUMBER _____
                                        _____ JUDICIAL DISTRICT COURT
                                           EL PASO COUNTY, TEXAS


            ELISA SALCEDO,                              §
                                                        §
                   Plaintiff,                           §
                                                        §
            v.                                          §       Cause No. 2019-DCV_________
                                                        §
            ALBERTSON’S LLC, and                        §
            CHARLES LEVI LOUCKS.                        §
                                                        §
                                                        §
                   Defendants.                          §

                  FIRST REQUEST FOR PRODUCTION OF DOCUMENTS AND THINGS TO
                          DEFENDANT ALBERTSON’S AND PRIVILEGE LOG

                   TO: DEFENDANT ALBERTSON’S LLC.

                   Pursuant to the Texas Rule of Civil Procedure 192.3(b), you are hereby requested to

            produce for inspection, copying or photographing, the following documents or tangible things,

            including: "papers, books, accounts, drawings, graphs, charts, photographs, electronic or video

            tape recordings, data, and data compilations that constitute or contain matters relevant to the

            subject matter of the action. Furthermore pursuant to Texas Rule of Civil Procedure 196 you are

            required to produce the requested documents or tangible things within your possession, custody

            and/or control by 10:00 a.m. FIFTY-ONE (51) DAYS AFTER SERVICE AT:

                   SCHERR & LEGATE, PLLC.
                   109 N. Oregon, 12th Floor
                   El Paso, Texas 79901
                   (915) 544-0100

                   All documents and things produced pursuant to this REQUEST shall be in original and

            unaltered form except, where designated in the specific REQUEST, photocopies may be

            substituted.

                                                            1


                                                    EXHIBIT A
           Case 3:19-cv-00137-FM Document 1-2 Filed 05/21/19 Page 26 of 45



       Further, all documents and tangible things must be produced "as they are kept in the usual

course of business" and shall be labeled "to correspond with the categories in the request,

"as provided in Texas Rule of Civil Procedure 196.3(c).

       Further you are hereby required to respond and supplement this Request as mandated by

Rule 193. If you fail to respond accordingly to this REQUEST or fail to supplement your response

to this REQUEST, Plaintiff will seek sanctions pursuant to Rule 215.

       Your failure to produce any item requested herein will be subject to a Motion to Strike or

Suppress any such item not produced which you attempt to use at trial either as an exhibit or as

evidence.

       Further, compliance with Rule 196 is expected and requested and in that regard, you shall

serve a written response which shall state, with respect to each item or category of items, that

inspection or other requested action will be permitted as requested, and that you shall thereafter

comply with the Request, except only to the extent that you made objections in writing as to

particular items, or categories of items, stating specific reasons why discovery should not be

allowed.

       Further you are requested to organize the documents requested and label them to

correspond with the categories in the request.

       Pursuant to Tex. R. Civ. P. 196.4 you are requested to produce and reduce to printed form

all information that exists in electronic or magnetic data.

       You are hereby put on notice that pursuant to Rule 193.2(e), an objection that is not made

within the time required, or that is obscured by numerous unfounded objections, is waived

unless the court excuses the waiver for good cause shown.




                                                  2


                                          EXHIBIT A
        Case 3:19-cv-00137-FM Document 1-2 Filed 05/21/19 Page 27 of 45



       You are hereby put on notice to produce to Plaintiff pursuant to Tex. R. Evidence 609 all

evidence of any witness listed.

       PRIVILEGE LOG: Pursuant to Texas Rules of Civil Procedure 193.3(b), Plaintiff

requests that Defendant identify the information and material withheld. Demand is hereby made

that the identity of the information and material withheld be done FIFTY-ONE (51) DAYS after

date hereof.



                                                   Respectfully submitted,
                                                   SCHERR & LEGATE, PLLC.
                                                   Attorney for Plaintiff
                                                   109 North Oregon, 12th Floor
                                                   El Paso, Texas 79901
                                                   (915) 544-0100
                                                   (915) 532-1759 (Facsímile)
                                                   TJoudi@ScherrLegate.com


                                                   /s/ Tiffany N. Joudi
                                                   TIFFANY N. JOUDI
                                                   State Bar No. 24065479




                                               3


                                       EXHIBIT A
     Case 3:19-cv-00137-FM Document 1-2 Filed 05/21/19 Page 28 of 45



                              ITEMS TO BE PRODUCED

1. Copies of any documents evidencing the agreement between occupier, possessor, person
   in control of the premises and owner.

2. The names, addresses, and phone numbers of all owners of the building and real estate
   comprising the location in question.

3. Inspection and photographing of the premises that made the subject of this suit.

4. Personnel file of Plaintiff.

5. Any Safety Manual and/or Operations Manual relating to operations and safety.

6. Any claim files involving claims against the Defendant for a period of five (5) years prior
   to this incident resulting from the alleged negligence of Defendant in failing to provide
   safe premises.

7. All checks and payments made by Defendant or any other party to Plaintiff on behalf of
   Plaintiff’s injury.

8. Produce all relevant documents and tangible items relating to the incident which made
   subject to this suit.

9. Photographs and video recordings of the area where the Plaintiff was injured taken on the
   date of the incident.

10. Any statement, report, correspondence or records made by Defendant, Plaintiff or any other
    person, its employees, agents, servants, or representatives of such parties, or any other
    company involving the claim made the subject of this suit, whether written or oral.

11. Identification of a designated representative from Defendant to discuss any safety studies,
    or programs for keeping the area where Plaintiff got injured safe. Particularly, keeping the
    area free from sacks and/or other objects on the floor.

12. All estimates, work orders, invoices, contracts, inspection reports, pictures, statements by
    witnesses (oral and/or recorded) concerning the incident.

13. All photos showing warning signs where Plaintiff was injured.

14. List of employees on duty on the date of the incident and the 48 hours prior to the date of
    the incident, which include all employees with access to the freezer and freezer area.

15. The entire claim file of Defendant's insurance company, its agents, adjusters or employees,
    pertaining to any investigation of the occurrence made the basis of Plaintiff's claim which
    were generated prior to your receipt of notice from Plaintiff's attorney that Plaintiff was

                                             4


                                     EXHIBIT A
     Case 3:19-cv-00137-FM Document 1-2 Filed 05/21/19 Page 29 of 45



   making a claim.

16. Any documents showing the names, addresses and phone number of all persons with
    knowledge of relevant facts regarding any matter in any way related to the Plaintiff or to
    issues involved in this lawsuit.

17. Any and all reports, mental impressions, opinions, notes, resumes, physical models,
    compilations of data, statement or other written materials of any kind from any expert
    witness who will testify in this case or whose work product forms a basis either in whole
    or in part of the opinion of an expert who is to be called as an expert. If the discoverable
    factual observations, test, supporting data, calculations, photographs or opinions of any
    such expert witness who will be called as a witness have not been recorded or reduced to
    tangible form, those matters are hereby requested to be reduced to tangible form and
    produced.

18. Any statement, telephone conversation, or other communications regarding Plaintiff or this
    incident.

19. All medical records of Plaintiff received by Defendant.

20. Any documents which reflect the name, address, and phone number of each employee,
    agent or representative of Defendant on this premises at the time of the occurrence made
    subject of this suit.

21. Any documents which reflect the name, address, and phone number of the owner and
    operator of the premises made subject of this suit.

22. All notices, citations, letters, demands, applications, court orders, findings and other
    tangible items from or to any governmental entity concerning the area's conditions,
    building code violations, health department violations and citations, OSHA notices, safety
    violations and other condition or improvements for this facility.

23. The accident report made by the Plaintiff.

24. All investigation reports, incident reports, accident reports, pleadings, depositions, releases
    or judgments statements and any witnesses concerning any other premises liability injury
    claims against this Defendant in El Paso, Texas. Include the name, address and phone
    number of each claimant and their attorney, the date of claim, your position on each claim
    and the ultimate disposition of the claim.

25. Any documents showing the names, address, qualifications and phone number of all expert
    witness who you will call to testify or whose work product forms a basis either in whole or
    in part of the opinion of an expert who is to be called as an expert. Produce any and all
    reports, mental impressions, opinions, notes, resumes, physical models, compilations of
    data, statement or other written materials of any kind from any expert witness who will
    testify in this case or whose work product forms a basis either in whole or in part of the

                                              5


                                       EXHIBIT A
    Case 3:19-cv-00137-FM Document 1-2 Filed 05/21/19 Page 30 of 45



   opinion of an expert who is to be called as an expert. If the discoverable factual
   observations, test, supporting data, calculations, photographs or opinion of any such expert
   witness who will be called as a witness have not been recorded or reduced to tangible form,
   those matters are hereby requested to be reduced to tangible form and produced.

26. Copy of all complaints and or reports submitted to Defendant, its agents, servers, or
    employees regarding sacks and/or other objects left on the floor.

27. Copy of all reports where someone was injured as a result of Defendant’s negligence from
    January 1, 2012 through the current date.

28. Any reports, assessments, reviews, and inspections of Defendant’s premises by corporate.

29. Any corporate findings, including but not limited to recommendations, reports, grades, and
    discipline.

30. All OSHA Form 200 and 300 reports for the year Plaintiff’s injury and two (2) years prior
    thereto.

31. Any safety meeting minutes for the store in question regarding the proper stocking of
    merchandise and/or boxes in the freezer.

32. All notices, citations, letters, demands, applications, court orders, findings and other
    tangible items from or to any governmental entity concerning the job, the equipment, area,
    work conditions, OSHA notices and safety violations for the site in question.

33. Any video recordings, movies, pictures, photographs or other tangible evidence depicting
    the scenes, the incidents or locations made the subject of this suit.

34. Your entire claim file pertaining to any investigation of the occurrences made the basis of
    this case which were taken prior to your notice of Plaintiff's claim hereon.

35. Any documents showing the acts or omissions of any party responsible in any way for the
    injuries to Plaintiff.

36. Pursuant to Texas Rules of Evidence 609, please provide any documents or other
    information you have which suggests Plaintiff(s), Defendant(s), or any witness identified
    in this lawsuit, including expert and consulting witnesses, has been convicted of a crime
    which was a felony or one which involved moral turpitude. Please state the nature of the
    crime, date of conviction, court/county of conviction, disposition, and if probation was
    imposed, please state if the probation was successfully completed.




                                             6


                                     EXHIBIT A
     Case 3:19-cv-00137-FM Document 1-2 Filed 05/21/19 Page 31 of 45



   PURSUANT TO TEX. R. EVID. 609, THIS IS YOUR ADVANCE WRITTEN
   NOTICE THAT WE INTEND TO USE ANY ADMISSIBLE INFORMATION
   ABOUT YOUR CRIMINAL HISTORY AT THE TRIAL OF THIS LAWSUIT.

37. A copy of any documents given to you by Plaintiff after the incident but prior to the lawsuit
   being filed.




                                             7


                                      EXHIBIT A
El Paso County - 41st District
                       Case Court
                               3:19-cv-00137-FM                                     Filed
                                                  Document 1-2 Filed 05/21/19 Page 32     2/28/2019 3:14 PM
                                                                                       of 45
                                                                                                 Norma Favela Barceleau
                                                                                                            District Clerk
                                                                                                         El Paso County
                                                                                                         2019DCV0730
                                 IN THE COUNTY COURT AT LAW NUMBER _____
                                        _____ JUDICIAL DISTRICT COURT
                                           EL PASO COUNTY, TEXAS


            ELISA SALCEDO,                              §
                                                        §
                   Plaintiff,                           §
                                                        §
            v.                                          §      Cause No. 2019-DCV_________
                                                        §
            ALBERTSON’S LLC, and                        §
            CHARLES LEVI LOUCKS.                        §
                                                        §
                                                        §
                   Defendants.                          §

                              FIRST REQUEST FOR PRODUCTION OF
                     DOCUMENTS AND THINGS TO DEFENDANT AND PRIVILEGE LOG

                   TO:     DEFENDANT CHARLES LEVI LOUCKS.

                   Pursuant to the Texas Rule of Civil Procedure 192.3(b), you are hereby requested to

            produce for inspection, copying or photographing, the following documents or tangible things,

            including: "papers, books, accounts, drawings, graphs, charts, photographs, electronic or video

            tape recordings, data, and data compilations that constitute or contain matters relevant to the

            subject matter of the action. Furthermore pursuant to Texas Rule of Civil Procedure 196 you are

            required to produce the requested documents or tangible things within your possession, custody

            and/or control by 10:00 a.m. FIFTY-ONE (51) DAYS AFTER SERVICE AT:

                   SCHERR & LEGATE, PLLC.
                   109 N. Oregon, 12th Floor
                   El Paso, Texas 79901
                   (915) 544-0100

                   All documents and things produced pursuant to this REQUEST shall be in original and

            unaltered form except, where designated in the specific REQUEST, photocopies may be

            substituted.




                                                    EXHIBIT A
           Case 3:19-cv-00137-FM Document 1-2 Filed 05/21/19 Page 33 of 45



       Further, all documents and tangible things must be produced "as they are kept in the usual

course of business" and shall be labeled "to correspond with the categories in the request," as

provided in Texas Rule of Civil Procedure 196.3(c).

       Further you are hereby required to respond and supplement this Request as mandated by

Rule 193. If you fail to respond accordingly to this REQUEST or fail to supplement your response

to this REQUEST, Plaintiff will seek sanctions pursuant to Rule 215.

       Your failure to produce any item requested herein will be subject to a Motion to Strike or

Suppress any such item not produced which you attempt to use at trial either as an exhibit or as

evidence.

       Further, compliance with Rule 196 is expected and requested and in that regard, you shall

serve a written response which shall state, with respect to each item or category of items, that

inspection or other requested action will be permitted as requested, and that you shall thereafter

comply with the Request, except only to the extent that you made objections in writing as to

particular items, or categories of items, stating specific reasons why discovery should not be

allowed.

       Further you are requested to organize the documents requested and label them to

correspond with the categories in the request.

       Pursuant to Tex. R. Civ. P. 196.4 you are requested to produce and reduce to printed form

all information that exists in electronic or magnetic data.

       You are hereby put on notice that pursuant to Rule 193.2(e), an objection that is not made

within the time required, or that is obscured by numerous unfounded objections, is waived

unless the court excuses the waiver for good cause shown.




                                          EXHIBIT A
        Case 3:19-cv-00137-FM Document 1-2 Filed 05/21/19 Page 34 of 45



       You are hereby put on notice to produce to Plaintiff pursuant to Tex. R. Evidence 609 all

evidence of any witness listed.

       PRIVILEGE LOG: Pursuant to Texas Rules of Civil Procedure 193.3(b), Plaintiff

requests that Defendant identify the information and material withheld. Demand is hereby made

that the identity of the information and material withheld be done FIFTY-ONE (51) DAYS after

date hereof.



                                                   Respectfully submitted,
                                                   SCHERR & LEGATE, PLLC.
                                                   Attorney for Plaintiff
                                                   109 North Oregon, 12th Floor
                                                   El Paso, Texas 79901
                                                   (915) 544-0100
                                                   (915) 532-1759 (Facsímile)
                                                   TJoudi@ScherrLegate.com


                                                   /s/ Tiffany N. Joudi
                                                   TIFFANY N. JOUDI
                                                   State Bar No. 24065479




                                       EXHIBIT A
       Case 3:19-cv-00137-FM Document 1-2 Filed 05/21/19 Page 35 of 45



                                ITEMS TO BE PRODUCED

1.    Your personnel file. A personnel file includes all matters about the employee. For example,
      application, disciplinary actions, termination dates or letters, complaints, etc.

2.    Any reports you were involved in creating, compiling, authorizing, certifying, or reviewing
      regarding the incident.

4.    All statements made by Plaintiff to you regarding the incident, either oral or recorded.

5.    All investigation reports, incident reports, statements by witnesses (oral or recorded)
      concerning the incident made the subject of this suit which were made prior to anticipation
      of litigation.

6.    Copies of the front and back of any current driver’s license, identification cards and/or any
      other licenses issued by any state or governmental entity.

7.    Any union contracts or other contracts concerning you, and/or ALBERTSON’S LLC.

8.    Any indictments, convictions, charges and findings on any criminal charge made against
      you with in the last 10 years.

9.    Any and all documents reflecting any disciplinary action taken against you, as a result of
      this incident.

10.   Any documents or other tangible items showing the acts or omissions of any party
      responsible in any way for the injuries to Plaintiff.

11.   Any and all posts on social media (Facebook, Twitter, Instagram, LinkedIn, Snapchat, etc.)
      made on the date of the incident, and/or regarding this incident. Social media refers to
      social interaction using technology (internet, cellular phones) with any combination of
      words, pictures, video, or audio.

12.   Any documents showing the names, addresses, qualifications and telephone numbers of all
      expert witnesses who you will call to testify or whose work product forms a basis either in
      whole or in part of the opinion of an expert who is to be called as an expert. Produce any
      and all reports, mental impressions, opinions, notes, resumes, physical models,
      compilations of data, statement or other written materials of any kind from any expert
      witness who will testify in this case or whose work product forms a basis either in whole
      or in part of the opinion of an expert who is to be called as an expert. If the discoverable
      factual observations, test, supporting data, calculations, photographs or opinion of any such
      expert witness who will be called as a witness have not been recorded or reduced to tangible
      form, those matters are hereby requested to be reduced to tangible form and produced.

13.   Any manual, procedure or brochure concerning training, supervision, and instruction on
      stacking boxes in the freezer.




                                        EXHIBIT A
       Case 3:19-cv-00137-FM Document 1-2 Filed 05/21/19 Page 36 of 45




14.   Any rule, regulation, policy or manual concerning stacking boxes and box retrievals.

15.   Your work schedule, daily tasks, and other documents regarding the work you were
      preforming on the date of the incident.

16.   Any rules or regulations on stacking boxes and box retrievals.

17.   Any photographs and videotapes of any surveillance of Plaintiff.

18.   Pursuant to Texas Rules of Evidence 609, please provide any documents or other
      information you have which suggests Plaintiff(s), Defendant(s), or any witness identified
      in this lawsuit, including expert and consulting witnesses, has been convicted of a crime
      which was a felony or one which involved moral turpitude. Please state the nature of the
      crime, date of conviction, court/county of conviction, disposition, and if probation was
      imposed, please state if the probation was successfully completed.

PURSUANT TO TEXAS RULES OF EVIDENCE 609, THIS IS YOUR ADVANCE
WRITTEN NOTICE THAT WE INTEND TO USE ANY ADMISSIBLE INFORMATION
ABOUT YOUR CRIMINAL HISTORY AT THE TRIAL OF THIS LAWSUIT.

19.   Any and all “complete” surveillance video of the Plaintiff.

20.   Any photos/videos Defendant has regarding this incident.




                                       EXHIBIT A
El Paso County - 41st District
                       Case Court
                               3:19-cv-00137-FM                                     Filed
                                                  Document 1-2 Filed 05/21/19 Page 37     2/28/2019 3:14 PM
                                                                                       of 45
                                                                                                  Norma Favela Barceleau
                                                                                                             District Clerk
                                                                                                          El Paso County
                                                                                                          2019DCV0730
                                   IN THE COUNTY COURT AT LAW NUMBER _____
                                          _____ JUDICIAL DISTRICT COURT
                                             EL PASO COUNTY, TEXAS


            ELISA SALCEDO,                              §
                                                        §
                   Plaintiff,                           §
                                                        §
            v.                                          §      Cause No. 2019-DCV_________
                                                        §
            ALBERTSON’S LLC, and                        §
            CHARLES LEVI LOUCKS.                        §
                                                        §
                                                        §
                   Defendants.                          §

                                                   JURY REQUEST

                   On this the 28th day of February 2019, the Plaintiff having demanded a jury, it is hereby

            ordered that the above styled and numbered cause be placed upon the jury docket on payment of

            the jury fee herein.

                                                               Respectfully submitted,
                                                               SCHERR & LEGATE, PLLC.
                                                               Attorney for Plaintiff
                                                               109 North Oregon, 12th Floor
                                                               El Paso, Texas 79901
                                                               (915) 544-0100
                                                               (915) 532-1759 (Facsímile)
                                                               TJoudi@ScherrLegate.com


                                                               /s/ Tiffany N. Joudi
                                                               TIFFANY N. JOUDI
                                                               State Bar No. 24065479




                                                    EXHIBIT A
Case 3:19-cv-00137-FM Document 1-2 Filed 05/21/19 Page 38 of 45




                         EXHIBIT A
    Case 3:19-cv-00137-FM Document 1-2 Filed 05/21/19 Page 39 of 45




E




                             EXHIBIT A
Case 3:19-cv-00137-FM Document 1-2 Filed 05/21/19 Page 40 of 45




                         EXHIBIT A
El Paso County - 41st District
                       Case Court
                               3:19-cv-00137-FM                                     Filed
                                                  Document 1-2 Filed 05/21/19 Page 41     5/17/2019 2:07 PM
                                                                                       of 45
                                                                                             Norma Favela Barceleau
                                                                                                        District Clerk
                                                                                                     El Paso County
                                                                                                     2019DCV0730
                                            CAUSE NO. 2019DCV0730

            ELISA SALCEDO,                                 §             IN THE DISTRICT COURT
                 Plaintiff,                                §
                                                           §
            VS.                                            §         OF EL PASO COUNTY, TEXAS
                                                           §
            ALBERTSON’S LLC, AND                           §
            CHARLES LEVI LOUCKS,                           §
                Defendant.                                 §            41ST JUDICIAL DISTRICT

                DEFENDANTS’ ORIGINAL ANSWER AND AFFIRMATIVE DEFENSES

                   Defendants Albertson’s LLC and Charles Levi Loucks (“Defendants”) hereby

            submit their Original Answer and Affirmative Defenses to Plaintiff’s Original

            Petition and would show as follows:

                                                  GENERAL DENIAL

                   1.      Without waiving any other defenses Defendants may have or hereafter

            come to have or urge, Defendants generally deny each and every material allegation

            in Plaintiff’s Original Petition (and all subsequent amended and supplemental

            Petitions filed herein) pursuant to Rule 92 of the Texas Rules of Civil Procedure and

            demand strict proof thereof by a preponderance of the evidence or by clear and

            convincing evidence as the law requires.

                          CLAIMS SUBJECT TO ARBITRATION AGREEMENT

                   2.      In filing Defendants’ Original Answer and Affirmative Defenses,

            Defendants do not waive their contractual right to arbitration. The claims asserted

            in Plaintiff’s Original Petition are subject to a binding arbitration agreement and, in

            fact, Defendant Albertson’s LLC previously invoked its right to arbitration before

            this state court lawsuit was even filed by submitting a demand with the American




                                                    EXHIBIT A
        Case 3:19-cv-00137-FM Document 1-2 Filed 05/21/19 Page 42 of 45



Arbitration Association on February 22, 2019 in arbitration case No. 01-19-0000-

6097 styled Elisa Salcedo v. Albertsons. Defendants re-assert their right to

arbitration in this pleading.

                              AFFIRMATIVE DEFENSES

       Without conceding the following are affirmative defenses for which

Defendants bear the burden of proof, Defendants assert that:

       3.       Defendant Charles Levi Loucks is not liable in the capacity in which he

has been sued and is not a proper party to this lawsuit. Defendant Loucks is not

individually liable for Plaintiff’s claims at all. Plaintiff has intentionally, improperly

named Loucks in an effort to defeat federal diversity jurisdiction.

       4.       Plaintiff was in the normal course of routine employment matters at

the time of her alleged injury, if any, and was not foreseeable to Defendants.

       5.       Plaintiff was injured, if at all, while performing the same character of

work that she had always done, which was not unusually precarious.

       6.       Plaintiff was injured, if at all, after receiving proper training.

       7.       Defendant Albertson’s, LLC provided help or made help available, but

Plaintiff voluntarily proceeded to do the work without assistance.

       8.       Any supposed hazard at issue in the incident was open and obvious.

Defendants owed no duty to Plaintiff.

       9.       Plaintiff’s acts and omissions under all the attendant circumstances

were the sole proximate cause of injuries or damage alleged to have been sustained

by Plaintiff.




                                       EXHIBIT A
       Case 3:19-cv-00137-FM Document 1-2 Filed 05/21/19 Page 43 of 45



      10.    As a result of her claimed accident and injuries, Plaintiff may have

received medical and/or other benefits from Defendant Albertson’s, LLC’s self-

funded occupational injury ERISA plan. Defendant Albertson’s, LLC, on behalf of

its plan, is entitled to reimbursement of the costs of the benefits, if any, provided to

Plaintiff in the unlikely event Plaintiff recovers monetary damages from Defendant

Albertson’s, LLC in connection with her claim.

      11.    To the extent Plaintiff seeks punitive or exemplary damages,

Defendants rely upon the limitations and other provisions of Chapter 41 of the

Texas Civil Practice & Remedies Code.

      12.    Any award of pre-judgment interest for damages that have not yet

accrued would violate Defendants’ rights to substantive and procedural due process

under the Fifth and Fourteenth Amendments to the United States Constitution, as

well as Article I, Sections 14, 16, and 19 of the Texas Constitution.

      13.    Defendants plead further that any recovery of medical expenses or

health care expenses allegedly incurred by Plaintiff, is limited to the amount

actually paid or incurred by or on behalf of Plaintiff, if any, pursuant to Tex. Civ.

Prac. & Rem. Code §41.0105.        Defendants respectfully request that Plaintiff’s

award, if any, be computed in accordance with the language of Section 41.0105 of

the Texas Civil Practice and Remedies Code. Defendants also request that Plaintiff

prove (1) that reasonable and necessary medical or healthcare expenses do exist, (2)

what part of the medical or healthcare expenses have actually been paid or for




                                    EXHIBIT A
        Case 3:19-cv-00137-FM Document 1-2 Filed 05/21/19 Page 44 of 45



which Plaintiff remains liable; and (3) that the medical or healthcare expenses

claimed resulted from conduct of Defendants.

                                    PRAYER

      WHEREFORE, PREMISES CONSIDERED, Defendants pray that Plaintiff

take nothing by her suit, that Defendants be dismissed from this action, awarded

court costs and for such other and further relief to which Defendants may be justly

entitled.

                                               Respectfully submitted,

                                               By: ___/s/ Karl Seelbach    _____
                                               Karl Seelbach
                                               State Bar No. 24044607
                                               karl@doyleseelbach.com

                                               Trek Doyle
                                               State Bar No. 00790608
                                               trek@doyleseelbach.com

                                               Jasmine Harding
                                               State Bar No. 24101865
                                               jasmine@doyleseelbach.com

                                               Doyle & Seelbach PLLC
                                               7700 W. Highway 71, Suite 250
                                               Austin, Texas 78735
                                               512.960.4890 phone
                                               doyleseelbach.com

                                               ATTORNEYS FOR DEFENDANT




                                  EXHIBIT A
       Case 3:19-cv-00137-FM Document 1-2 Filed 05/21/19 Page 45 of 45



                          CERTIFICATE OF SERVICE

      By my signature above, I hereby certify that a true and correct copy of the
above and foregoing document has been served by fax and electronic delivery to
counsel identified below on this, the 17th day of May 2019.

      Tiffany N. Joudi
      Scherr & Legate, PLLC
      109 North Oregon, 12th Floor
      El Paso, TX 79901
      915.544.0100 Telephone
      915.532.1759 Fax
      tjoudi@scherrlegate.com

      Attorneys for Plaintiff




                                 EXHIBIT A
